     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 1 of 10 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
 9                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DAVID VACCARO, individually and )                Case No.
     on behalf of all others similarly situated, )
12
                                                 )    CLASS ACTION
13   Plaintiff,                                  )
14                                               )    COMPLAINT FOR DAMAGES
            vs.                                  )    AND INJUNCTIVE RELIEF
15                                               )    PURSUANT TO THE TELEPHONE
16   NEXTDOOR.COM, INC.,                         )    CONSUMER PROTECTION ACT,
                                                 )    47 U.S.C. § 227, ET SEQ.
17
     Defendant.                                  )
18                                               )    DEMAND FOR JURY TRIAL
19                                       INTRODUCTION
20         1.     DAVID VACARRO (“Plaintiff”) bring this Class Action Complaint
21   for damages, injunctive relief, and any other available legal or equitable remedies,
22   resulting from the illegal actions of NEXTDOOR.COM, INC. (“Defendants”), in
23   negligently contacting Plaintiff on Plaintiff’s cellular telephone, in violation of
24
     the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
25
     thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
26
     knowledge as to himself and his own acts and experiences, and, as to all other
27
28



                                  CLASS ACTION COMPLAINT
                                                -1-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 2 of 10 Page ID #:2




 1   matters, upon information and belief, including investigation conducted by their
 2   attorneys.
 3         2.     The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like
 5
     Plaintiff. “Voluminous consumer complaints about abuses of telephone
 6
     technology – for example, computerized calls dispatched to private homes –
 7
     prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S.
 8
     Ct. 740, 744 (2012).
 9
           3.     In enacting the TCPA, Congress intended to give consumers a choice
10
     as to how creditors and telemarketers may call them, and made specific findings
11
     that “[t]echnologies that might allow consumers to avoid receiving such calls are
12
     not universally available, are costly, are unlikely to be enforced, or place an
13
14
     inordinate burden on the consumer.    TCPA, Pub.L. No. 102–243, § 11. Toward

15   this end, Congress found that

16
                  [b]anning such automated or prerecorded telephone calls to the
17
                  home, except when the receiving party consents to receiving the call
18                or when such calls are necessary in an emergency situation affecting
19
                  the health and safety of the consumer, is the only effective means of
                  protecting telephone consumers from this nuisance and privacy
20                invasion.
21
22   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
23   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
24   TCPA’s purpose).
25         4.     Congress also specifically found that “the evidence presented to the
26   Congress indicates that automated or prerecorded calls are a nuisance and an
27   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
28   Mims, 132 S. Ct. at 744.


                                CLASS ACTION COMPLAINT
                                            -2-
      Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 3 of 10 Page ID #:3




 1         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
 2   TCPA case regarding calls to a non-debtor similar to this one:
 3
 4                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of
 5
                  the Act curtails the use of automated dialers and prerecorded
 6                messages to cell phones, whose subscribers often are billed by the
 7                minute as soon as the call is answered—and routing a call to
                  voicemail counts as answering the call. An automated call to a
 8                landline phone can be an annoyance; an automated call to a cell
 9                phone adds expense to annoyance.
10         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
11         6.     The Ninth Circuit recently affirmed certification of a TCPA class
12   case remarkably similar to this one in Meyer v. Portfolio Recovery Associates,
13   LLC, __ F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
14                                   JURISDICTION AND VENUE
15         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
16   a resident of California, seeks relief on behalf of a Class, which will result in at
17   least one class member belonging to a different state than that of Defendants,
18
     individuals residing and doing business in California.         Plaintiff also seeks
19
     $1,500.00 in damages for each call in violation of the TCPA, which, when
20
     aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
21
     threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
22
     the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
23
     present, and this Court has jurisdiction.
24
           8.     Venue is proper in the United States District Court for the Central
25
     District of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because
26
27   Plaintiff is a resident of the County of Los Angeles, State of California.

28   ///


                                 CLASS ACTION COMPLAINT
                                                 -3-
      Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 4 of 10 Page ID #:4




 1                                            PARTIES
 2          9.      Plaintiff is, and at all times mentioned herein was, a citizen and
 3   resident of the State of California. Plaintiff is, and at all times mentioned herein
 4   was, a “person” as defined by 47 U.S.C. § 153 (39).
 5
            10.     Plaintiff is informed and believes, and thereon alleges, that
 6
     Defendants are, and at all times mentioned herein were, a business incorporated
 7
     in Delaware and resides and does business within the State of California.
 8
     Defendants, are and at all times mentioned herein were “persons,” as defined by
 9
     47 U.S.C. § 153 (39). Defendants provide social network for neighborhoods.
10
     Plaintiff alleges that at all times relevant herein Defendants conducted business in
11
     the State of California and in the County of Los Angeles, and within this judicial
12
     district.
13
14
                                   FACTUAL ALLEGATIONS

15          11.     At all times relevant Defendants conducted business in the State of

16   California and in the County of Los Angeles, within this judicial district.
17          12.     On or about November of 2019, Plaintiff received a text message
18   from Defendants on his cellular telephone, number ending in -3928.
19          13.     During this time, Defendants began to use Plaintiff’s cellular
20   telephone for the purpose of sending Plaintiff spam advertisements and/or
21   promotional offers, via text messages, including a text message sent to and
22   received by Plaintiff on or about November 18, 2019.
23          14.     On November 18, 2019, Plaintiff received a text message from
24   Defendants that read:
25
26
                  “Click here to download Nextdoor
                   https://nextdoor.app.link/ICYRuYpJI1”
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                              -4-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 5 of 10 Page ID #:5




 1         15.      These text messages placed to Plaintiff’s cellular telephone were
 2   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 3   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
 4         16.      The telephone number that Defendants, or their agent called was
 5
     assigned to a cellular telephone service for which Plaintiff incurs a charge for
 6
     incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
 7
           17.      These telephone calls constituted calls that were not for emergency
 8
     purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
 9
           18.      Plaintiff was never a customer of Defendants and never provided his
10
     cellular telephone number Defendants for any reason whatsoever. Accordingly,
11
     Defendants and their agents never received Plaintiffs prior express consent to
12
     receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
13
14
           19.      These telephone calls by Defendant, or its agents, violated 47 U.S.C.

15   § 227(b)(1).

16                               CLASS ACTION ALLEGATIONS
17         20.      Plaintiff brings this action on behalf of herself and on behalf of and
18   all others similarly situated (“the Class”).
19         21.      Plaintiff represents, and is a member of, the Class, consisting of all
20   persons within the United States who received any unsolicited text messages from
21   Defendants which text message was not made for emergency purposes or with the
22   recipient’s prior express consent within the four years prior to the filing of this
23   Complaint.
24         22.      Defendants and their employees or agents are excluded from the
25
     Class. Plaintiff does not know the number of members in the Class, but believes
26
     the Class members number in the hundreds of thousands, if not more. Thus, this
27
28



                                  CLASS ACTION COMPLAINT
                                               -5-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 6 of 10 Page ID #:6




 1   matter should be certified as a Class action to assist in the expeditious litigation of
 2   this matter.
 3         23.      Plaintiff and members of the Class were harmed by the acts of
 4   Defendants in at least the following ways: Defendants, either directly or through
 5
     their agents, illegally contacted Plaintiff and the Class members via their cellular
 6
     telephones by using marketing and text messages, thereby causing Plaintiff and
 7
     the Class members to incur certain cellular telephone charges or reduce cellular
 8
     telephone time for which Plaintiff and the Class members previously paid, and
 9
     invading the privacy of said Plaintiff and the Class members. Plaintiff and the
10
     Class members were damaged thereby.
11
           24.      This suit seeks only damages and injunctive relief for recovery of
12
     economic injury on behalf of the Class, and it expressly is not intended to request
13
14
     any recovery for personal injury and claims related thereto. Plaintiff reserves the

15   right to expand the Class definition to seek recovery on behalf of additional

16   persons as warranted as facts are learned in further investigation and discovery.
17         25.      The joinder of the Class members is impractical and the disposition
18   of their claims in the Class action will provide substantial benefits both to the
19   parties and to the court. The Class can be identified through Defendants’ records
20   or Defendants’ agents’ records.
21         26.      There is a well-defined community of interest in the questions of law
22   and fact involved affecting the parties to be represented. The questions of law
23   and fact to the Class predominate over questions which may affect individual
24   Class members, including the following:
25
            a)      Whether, within the four years prior to the filing of this Complaint,
26
                    Defendants or their agents sent any text messages to the Class (other
27
                    than a message made for emergency purposes or made with the prior
28



                                  CLASS ACTION COMPLAINT
                                               -6-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 7 of 10 Page ID #:7




 1                   express consent of the called party) to a Class member using any
 2                   automatic dialing system to any telephone number assigned to a
 3                   cellular phone service;
 4          b)       Whether Plaintiff and the Class members were damaged thereby, and
 5
                     the extent of damages for such violation; and
 6
            c)       Whether Defendants and their agents should be enjoined from
 7
                     engaging in such conduct in the future.
 8
            27.      As a person that received at least one marketing and text message
 9
     without Plaintiff’s prior express consent, Plaintiff is asserting claims that are
10
     typical of the Class. Plaintiff will fairly and adequately represent and protect the
11
     interests of the Class in that Plaintiff has no interests antagonistic to any member
12
     of the Class.
13
14
            28.      Plaintiff and the members of the Class have all suffered irreparable

15   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a

16   class action, the Class will continue to face the potential for irreparable harm. In
17   addition, these violations of law will be allowed to proceed without remedy and
18   Defendants will likely continue such illegal conduct. Because of the size of the
19   individual Class member’s claims, few, if any, Class members could afford to
20   seek legal redress for the wrongs complained of herein.
21          29.      Plaintiff has retained counsel experienced in handling class action
22   claims and claims involving violations of the Telephone Consumer Protection
23   Act.
24          30.      A class action is a superior method for the fair and efficient
25
     adjudication of this controversy. Class-wide damages are essential to induce
26
     Defendants to comply with federal and California law. The interest of Class
27
     members in individually controlling the prosecution of separate claims against
28



                                   CLASS ACTION COMPLAINT
                                               -7-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 8 of 10 Page ID #:8




 1   Defendants are small because the maximum statutory damages in an individual
 2   action for violation of privacy are minimal. Management of these claims is likely
 3   to present significantly fewer difficulties than those presented in many class
 4   claims.
 5
           31.    Defendants have acted on grounds generally applicable to the Class,
 6
     thereby making appropriate final injunctive relief and corresponding declaratory
 7
     relief with respect to the Class as a whole.
 8
                                  FIRST CAUSE OF ACTION
 9
      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
10
                                   47 U.S.C. § 227 ET SEQ.
11
           32.    Plaintiff incorporates by reference all of the above paragraphs of this
12
     Complaint as though fully stated herein.
13
14
           33.    The foregoing acts and omissions of Defendants constitute numerous

15   and multiple negligent violations of the TCPA, including but not limited to each

16   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
17         34.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
18   seq, Plaintiff and The Class are entitled to an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
20         35.    Plaintiff and the Class are also entitled to and seek injunctive relief
21   prohibiting such conduct in the future.
22                               SECOND CAUSE OF ACTION
23                   KNOWING AND/OR WILLFUL VIOLATIONS OF THE
24                      TELEPHONE CONSUMER PROTECTION ACT
25
                                   47 U.S.C. § 227 ET SEQ.
26
           36.    Plaintiff incorporates by reference all of the above paragraphs of this
27
     Complaint as though fully stated herein.
28



                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 9 of 10 Page ID #:9




 1          37.    The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
 4   seq.
 5
            38.    As a result of Defendants’ knowing and/or willful violations of 47
 6
     U.S.C. § 227 et seq, Plaintiff and The Class are entitled to an award of $1,500.00
 7
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 8
     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9
            39.    Plaintiff and the Class are also entitled to and seek injunctive relief
10
     prohibiting such conduct in the future.
11
                                    PRAYER FOR RELIEF
12
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff, and The
13
14
     Class members the following relief against Defendants:

15                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF

16                          THE TCPA, 47 U.S.C. § 227 ET SEQ.

17          • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
18             Plaintiff seeks for himself and each Class member $500.00 in statutory
19             damages, for each and every violation, pursuant to 47 U.S.C. §
20             227(b)(3)(B).
21          • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
22             conduct in the future.
23          • Any other relief the Court may deem just and proper.
24                SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
25
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
26
            • As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b)(1),
27
               Plaintiff seeks for himself and each Class member $1500.00 in statutory
28



                                 CLASS ACTION COMPLAINT
                                               -9-
     Case 2:19-cv-10363-TJH-E Document 1 Filed 12/06/19 Page 10 of 10 Page ID #:10




 1            damages, for each and every violation, pursuant to 47 U.S.C. §
 2            227(b)(3)(B).
 3         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
 4            conduct in the future.
 5
           • Any other relief the Court may deem just and proper.
 6
                                       TRIAL BY JURY
 7
           40.    Pursuant to the seventh amendment to the Constitution of the United
 8
     States of America, Plaintiff is entitled to, and demands, a trial by jury.
 9
10
11         Respectfully Submitted this 6th Day of December, 2019.
12                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
13
                                       By: /s/ Todd M. Friedman
14
                                           Todd M. Friedman
15                                         Law Offices of Todd M. Friedman
16                                         Attorney for Plaintiff

17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 10 -
